                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

MONA ABOUZIED, Individually and on         Case No. 4:17-cv-02399
Behalf of All Others Similarly Situated,

Plaintiff,

v.

APPLIED OPTOELECTRONICS, INC.,
CHIH-HSIANG (THOMPSON) LIN, and
STEFAN J. MURRY,

                Defendants.

GAURAV TANEJA, Individually and on         Case No. 4:18-cv-3544
Behalf of All Others Similarly Situated,

Plaintiff,

v.

APPLIED OPTOELECTRONICS, INC.,
CHIH-HSIANG (THOMPSON) LIN, and
STEFAN J. MURRY,

                Defendants.

DAVIN POKOIK, Individually and on          Case No. 4:18-cv-3722
Behalf of All Others Similarly Situated,

Plaintiff,

v.

APPLIED OPTOELECTRONICS, INC.,
CHIH-HSIANG (THOMPSON) LIN, and
STEFAN J. MURRY,

                Defendants.
STEPHEN MCGRATH, Individually and on           Case No. 4:18-cv-3914
Behalf of All Others Similarly Situated,

Plaintiff,

v.

APPLIED OPTOELECTRONICS, INC.,
CHIH-HSIANG (THOMPSON) LIN, and
STEFAN J. MURRY,

                Defendants.



                    MOTION OF LAWRENCE ROUGIER
                FOR CONSOLIDATION OF RELATED ACTIONS




                                           2
         Court-appointed Lead Plaintiff Lawrence Rougier (“Rougier” or “Lead Plaintiff”),

respectfully moves this Court for entry of the attached [Proposed] Order: (1) consolidating Taneja

v. Applied Optoelectronics, Inc. et al., Case No. 4:18-cv-03544-SL (S.D. Tex.) (the “Taneja

Action”), Pokoik v. Applied Optoelectronics, Inc. et al., Case No. 4:18-cv-03722-LR (S.D Tex.),

and McGrath v. Applied Optoelectronics, Inc. et al., Case No. 4:18-cv-03914-LR (S.D Tex.)

(altogether the “Related Actions”), with the above-captioned consolidated securities class action

(the “Consolidated Securities Action”)1 pursuant to Rule 42(a) of the Federal Rules of Civil

Procedure; (2) striking the November 30, 2018 lead plaintiff deadline purportedly triggered by the

notice of pendency of the Related Actions, published on October 1, 2018 (the “Taneja Notice”);

(3) declaring any motions to be filed seeking appointment as lead plaintiff in response to the Taneja

Notice ineffective; (4) requiring republication of a corrected notice explaining that a lead plaintiff

has already been appointed as of January 22, 2018; and (4) granting such further relief as the Court

may deem just and proper.

         This Motion is based on the accompanying Memorandum of Law in support thereof, the

Declaration of Jamie McKey filed herewith, the pleadings and other filings herein, the [Proposed]

Order attached hereto, and any such other written or oral argument as may be permitted by the

Court.

                                                      Respectfully submitted,

    Dated: November 7, 2018                           Jamie McKey            $
                                                      KENDALL LAW GROUP, PLLC
                                                      JAMIE MCKEY
                                                      Texas Bar No. 24025262
                                                      JOE KENDALL
                                                      Texas Bar No. 11260700

1
  On January 22, 2018, Judge Gilmore appointed Mr. Rougier as Lead Plaintiff and consolidated Ludwig v. Applied
Optoelectronics, Inc., et al., Case No. 4:17-cv-02399 (S.D.T.X.) with Abouzied v. Applied Optoelectronics, Inc., et
al., Case No. 4:17-cv-02399 (S.D. Tex.). See Abouzied v. Applied Optoelectronics, Inc., 2018 U.S. Dist. LEXIS 16801,
at *2 (S.D. Tex. Jan. 22, 2018).

                                                         3
3232 McKinney Avenue, Suite 700
Dallas, Texas 75204
Tel.: (214) 744-3000
Fax: (214) 744-3015
jmckey@kendalllawgroup.com
jkendall@kendalllawgroup.com

Liaison Counsel for Lead Plaintiff and Class

LEVI & KORSINSKY, LLP
Shannon L. Hopkins
733 Summer Street, Suite 304
Stamford, Connecticut 06901
Tel.: (203) 992-4523
Fax: (212) 363-7171
shopkins@zlk.com

Lead Counsel for Lead Plaintiff and Class




  4
                            CERTIFICATE OF CONFERENCE

       I hereby certify that during the week of October 4, 2018, counsel conferred by phone with

counsel for Defendants. Defendants then filed their Response to Plaintiff’s Notice of Related

Filings on November 11, 2018, indicating they oppose this motion. I further certify that counsel

conferred by phone and/or email with counsel for Plaintiffs in the three Related Actions who did

indicate whether they oppose or do not oppose this motion.


Dated: November 7, 2018                      Jamie McKey                 $




                                               5
                                CERTIFICATE OF SERVICE
       I hereby certify that on this day, November 7, 2018, a true and correct copy of the foregoing

document was served by CM/ECF to the parties registered to the Court’s CM/ECF system.

                                                             /s/ Jamie McKey      &




                                                 6
